EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	Claim 4.   (Canceled).


Summary
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/993,311, filed on 5/30/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The new title submitted on 10/26/2021 is acknowledged and accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 4 directed to Species II non-elected without traverse.  Accordingly, claim 4 has been cancelled.
Response to Amendment
Applicant's request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the action is withdrawn. A Notice of Allowance (NOA) is issued herewith.

Claim Status
Claims 1-3 and 5-7 are currently pending. Claim 4 is now canceled; and claims 5-7 are newly added.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: conductive layers located above the base substrate and intersecting the bending area; measuring a resistance of the conductive layers to which the ultraviolet laser is irradiated in the bending area; (and) stopping the irradiating of the ultraviolet laser when the measured resistance is equal to or less than a reference resistance value, in combination with the additionally claimed features.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 disclose resistance measurements of UV-cured conductive pastes (Graddy, Jr et al., US 11,084,950 B2); sheet resistance measurements of photovoltaic regions using focused UV light (Soltz et al., US 2018/0041165 A1); and sheet resistance measurements of UV-exposed and non-UV exposed photosensitive films (SHIN et al., US 2015/0355540 A1), that have similarity to some features of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892